UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Martin Marietta Materials, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) Nevada Asset Holding 89 Nexus Way Camana Bay Grand Cayman KY1-9007 Cayman Islands Tel: 1 With a Copy to: Geoffrey W. Levin Cadwalader, Wickersham & Taft LLP One World Financial Center New York, NY10281 Tel: +1 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 4, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) þRule 13d-1(c) oRule 13d-1(d) CUSIP No.573284106 Names of reporting person: Nevada Asset Holding (and together with South Dakota Asset Holding, Wyoming Asset Holding and Ms.Heba Iskander, the “Reporting Persons”). I.R.S. Identification Nos. of above persons (entities only):NA Check the appropriate box if a member of a group: (a) o (b)x SEC use only: Place of incorporation: Cayman Islands Number of shares beneficially owned by each reporting person with: (5)Sole Voting Power:1,466,260 (6)Shared Voting Power: 0 (7)Sole Dispositive Power:1,466,260 (8)Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:1,466,260 Check if the Aggregate Amount in Row (9) Excludes Certain Shares:NA Percent of Class Represented by Amount in Row (9):2.20%.1 Type of Reporting Person:CO 1 This percentage is calculated based upon 66,604,000 shares expected to be outstanding on a pro-forma basis as of March 31, 2014, as set forth in the Issuer’s registration statement filed on Form S-4 with the Securities and Exchange Commission on May 21, 2014, giving effect to the number of shares expected to be issued by the Issuer to holders of common stock of Texas Industries, Inc. (“TXI”) in connection with that certain Agreement and Plan of Merger by and between the Issuer, a subsidiary of the Issuer and TXI, dated as of January 27, 2014 (the “Merger Agreement”). CUSIP No.573284106 Names of reporting person: South Dakota Asset Holding I.R.S. Identification Nos. of above persons (entities only):NA Check the appropriate box if a member of a group: (a) o (b)x SEC use only: Place of incorporation: Cayman Islands Number of shares beneficially owned by each reporting person with: (5)Sole Voting Power:1,466,259 (6)Shared Voting Power: 0 (7)Sole Dispositive Power:1,466,259 (8)Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:1,466,259 Check if the Aggregate Amount in Row (9) Excludes Certain Shares:NA Percent of Class Represented by Amount in Row (9):2.20%.2 Type of Reporting Person:CO 2 This percentage is calculated based upon 66,604,000 shares expected to be outstanding on a pro-forma basis as of March 31, 2014, as set forth in the Issuer’s registration statement filed on Form S-4 with the Securities and Exchange Commission on May 21, 2014, giving effect to the number of shares expected to be issued by the Issuer to holders of common stock of TXIin connection with the Merger Agreement. CUSIP No.573284106 Names of reporting person: Wyoming Asset Holding I.R.S. Identification Nos. of above persons (entities only):NA Check the appropriate box if a member of a group: (a) o (b)x SEC use only: Place of incorporation: Cayman Islands Number of shares beneficially owned by each reporting person with: (5)Sole Voting Power:1,466,259 (6)Shared Voting Power: 0 (7)Sole Dispositive Power:1,466,259 (8)Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:1,466,259 Check if the Aggregate Amount in Row (9) Excludes Certain Shares:NA Percent of Class Represented by Amount in Row (9):2.20%.3 Type of Reporting Person:CO 3 This percentage is calculated based upon 66,604,000 shares expected to be outstanding on a pro-forma basis as of March 31, 2014, as set forth in the Issuer’s registration statement filed on Form S-4 with the Securities and Exchange Commission on May 21, 2014, giving effect to the number of shares expected to be issued by the Issuer to holders of common stock of TXIin connection with the Merger Agreement. CUSIP No.573284106 Names of reporting person: Ms. Heba Iskander I.R.S. Identification Nos. of above persons (entities only):NA Check the appropriate box if a member of a group: (a) o (b)x SEC use only: Place of citizenship: Egypt Number of shares beneficially owned by each reporting person with: (5)Sole Voting Power:0 (6)Shared Voting Power: 4,398,778 (7)Sole Dispositive Power:0 (8)Shared Dispositive Power: 4,398,778 Aggregate Amount Beneficially Owned by Each Reporting Person:4,398,778. Check if the Aggregate Amount in Row (9) Excludes Certain Shares:NA Percent of Class Represented by Amount in Row (9):6.60%.4 Type of Reporting Person:IN 4 This percentage is calculated based upon 66,604,000 shares expected to be outstanding on a pro-forma basis as of March 31, 2014, as set forth in the Issuer’s registration statement filed on Form S-4 with the Securities and Exchange Commission on May 21, 2014, giving effect to the number of shares expected to be issued by the Issuer to holders of common stock of TXIin connection with the Merger Agreement. Item 1(a).
